DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-13, 15-18, 20-21, 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claim amendments result in the claims no longer invoking 35 USC 112(f), and the rejections associated with that interpretation are thereby overcome and withdrawn.
The claims as amended recite that a series of images is used to generate a prior model in a prior submersible inspection of the object which is rectified with the current inspection’s model based on the current series of images.  The prior interpretations of the claims relied upon interpreting each inspection as a single image, and relied upon the body of art that disclosed image rectification from one frame (i.e. image) to another.  This interpretation is now excluded.  The specific operations performed on the models (essentially comparing one model from a prior inspection based on image sequences gathered in a very specific manner from a submersible to current model from a current inspection) are not taught or suggested by the prior art in the manner now claimed.  See p.9-10 of applicant’s remarks filed 5/31/2022 for further details.  In view of this, the claims distinguish over the prior art and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147